 158DECISIONSOF NATIONALLABOR RELATIONS BOARDReed Seismic Company,A Subsidiaryof G. W.MurphyIndustriesandLocal 826,International Union Of Oper-ating Engineers,AFL-CIO. Cases 16-CA-3534 and16-RM-385April 27, 1970DECISION, ORDER, AND CERTIFICATION OFREPRESENTATIVEBy MEMBERS FANNING, BROWN, AND JENKINSOn September 2, 1969, Trial Examiner Thomas S.Wilson issued his Decision in the above-entitled proceed-ing, finding that the Respondent had engaged in andwas engaging in certain unfair labor practices withinthemeaning of the National Labor Relations Act, asamended, and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. In addi-tion, the Trial Examiner found no merit in the objectionsto the election filed in Case 16-RM-385 and recommend-ed that the objections be overruled and that the Unionbe certified. Thereafter, the Respondent filed exceptionsto the Trial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the NationalLabor Relations Board has delegated its powers in con-nection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Exam-inermade at the hearing and finds that no prejudicialerror was committed.' The rulings are hereby affirmed.The Board has considered the Trial Examiner's Decision,the exceptions and brief, and the entire record in thisproceeding, and hereby adopts the findings,2 conclusions,and recommendations of the Trial Examiner, exceptas modified herein.We shall overrule Respondent's objections to theelection and certify, the Union as recommended by theTrial Examiner.We do so only, however, on the basisthat the credited evidence fails to establish either thattheUnion was responsible for the conduct alleged inthe objections, or that the conduct was of such natureas to preclude the exercise by the unit employees ofa free choice in the election. More specifically, wereject the Trial Examiner's finding that employee Barhamacted as Respondent's agent in keeping union activitiesunder surveillance and circulating rumors of union vio-lence. It is apparent from the Trial Examiner's Decisionthat his finding in this regard is based on two grounds,viz.,(1) an affidavit given by Barham, more than 18'The Trial Examiner erred in excluding letters presented by theRespondent to demonstrate the wage policy of the Respondent asapplied in other plants The admission of this evidence,however, wouldnot change our Decision herein2Respondent'sexceptions are in large part directed to the TrialExaminer's credibility resolutionsWe will not,however, overturn aTrial Examiner's resolutions credibility unless the party excepting theretodemonstrates by a clear preponderance of the relevant evidence thatthey are incorrectStandard Dry Wall Products,Inc ,91NLRB 544,enfd 188 F 2d363 (C A 3)In our opinion Respondent has not sustainedthat burden heremonths prior to the instant hearing, in an unconnectedproceeding involving different parties and issues, and(2) the circumstances attendant to Barham's reportingunion activities to Respondent.We find that althoughthe affidavit may have been properly admitted to showinconsistencies with Barham's present testimony as tothe contents thereof, it was not entitled to any substan-tiveor affirmative weight in determining whether hewas acting as Respondent's agent in the conduct hereinvolved.Moreover, we are of the opinion that theattendant circumstances relied upon by the Trial Examin-er in the instant case do not provide an adequate basisfor finding that Respondent was responsible for Barham'sconduct. It follows, therefore, that we also reject theTrial Examiner's further finding that by virtue of Bar-ham's conduct Respondent engaged in massive unfairlabor practices warranting the issuance of a generalbargaining order.3CONCLUSIONS OF LAW1.The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) ofthe Act.2.Local 826, International Union of Operating Engi-neers,AFL-CIO,isa labor organization within themeaning of Section2(5) of the Act.3.Allproductionandmaintenanceemployeesemployed at Respondent'splant in San Angelo, Texas,excluding office clericals, salesmen, guards, watchmen,and supervisors as definedby theAct, constitute aunit appropriate for the purpose of collective bargainingwithin the meaning of Section 9(b) of the Act.4.By granting wage increases to 25 employees onDecember 6, 1968,in the appropriate unit found abovewithout first bargaining with the aforementioned Unionas the exclusive bargaining representative of the employ-ees in that said appropriate unit, Respondent has refusedto bargain with said Union in violation of Section 8(a)(5)and (1) of the Act.5.The unfair labor practices engaged in by theRespondent affect commerce within the meaning of Sec-tion 2(6) and(7) of the Act.ORDERPursuant to Section 10(c) of the National Labor Rela-tionsAct, as amended,theNational Labor RelationsBoard hereby orders that the Respondent,Reed SeismicCompany, a subsidiaryofG.W.Murphy Industries,San Angelo,Texas, its officers, agents,successors, andassigns, shall:1.Cease and desist from:3We note in this connection that the only refusal to bargain allegedin the complaint pertained to the unilateral wage increase, which wefind, in agreement with the Trial Examiner, constituted a violationof Section 8(a)(5) under the circumstancesZelnch Company,144 NLRB1381, 1392, enfd 344 F 2d 1011 (C A 5) Barham's conduct was notalleged or litigated as independently violative of Section8(a)(1)182 NLRB No. 21 REEDSEISMIC COMPANY(a)Granting unilateral wage increases to employeesin the appropriate unit found above without first bargain-ing collectively with Local 826, International Union ofOperating Engineers,AFL-CIO.(b) In any like or related manner interfering with,restraining,or coercing its employees in the exerciseof the rights guaranteed by Section7 of the Act.2.Take the following affirmative action which it isfound will effectuate the policies of the National LaborRelations Act:(a)Post at its place of business in San Angelo,Texas,copies of the attached notice marked"Appendix. 114Copies of said notice,on forms provided by the RegionalDirector for Region 16, after being duly signed byRespondent's authorized representative,shall be postedby Respondent immediately upon receipt thereof, andbe maintained by it for 60 consecutivedaysthereafter,in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable stepsshall be taken by Respondent to insure that said noticesare not altered,defaced, or covered by any other mate-rial.(b)Notify said Regional Director,inwriting,within10days from receipt of this Decision,what stepsRespondent has taken to comply herewith.IT IS FURTHER ORDERED that Respondent's objectionsto conduct affecting the results of the election conductedon December 6, 1968,in Case 16-RM-385,as summa-rized in the report.on objections and notice of hearingissued on March 28,1969, by, the Regional Directorfor Region 16 of the National Labor Relations Board,be, and they hereby are,overruledCERTIFICATION OF REPRESENTATIVEIt is hereby certified that Local 826, InternationalUnion of Operating Engineers,AFL-CIO,has beendesignated and selected by a majority of the employeesin the unit found appropriate as their representativein Case 16-RM-385, for the purposes of collective bar-gaining,and that,pursuant to Section 9(a) of the Act,the said labor organization is the exclusive representativeof all employees in such unit for the purposes of collec-tivebargaining with respect to rates of pay, wages,hours of employment,and other terms and conditionsof employment.In the event that the Board's Order is enforced by a Judgmentof a United States Court of Appeals, the words "a Judgment of theUnited States Court of Appeals enforcing an Order" shall be substitutedfor the words "a Decision and Order "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof theUnitedStates GovernmentWE WILL NOTmake unilateral changes in wagerates, without first bargainingwith Local826, Inter-159national Union of Operating Engineers,AFL-CIO,as the exclusive representative of all our employeesin the appropriate unit describedbelow. The bar-gaining unit is:All productionand maintenance employeesemployed at our plant in San Angelo,Texas,excludingofficeclericals, salesmen,guards,watchmen,and supervisors as defined by theAct.WE WILL NOTin any like or related mannerinterferewith,restrain,or coerce our employeesin the exercise of the rights guaranteed by Section7 of the Act.REED SEISMICCOMPANY;A SUBSIDIARY OF G. W.MURPHY INDUSTRIES(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions,may be directed to the Board'sOffice, Room 8A24, Federal Office Building, 819 TaylorStreet,FortWorth,Texas76102,Telephone817-374-5181.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHOMAS S. WILSON, Trial Examiner: Upon a chargeduly filed on February 6, 1969,and thereafter amendedon February 10, March 14,and April 7,1969, by Local826,InternationalUnion of Operating Engineers,AFL-CIO,hereinafter referred to as the Union or theCharging Party, the General Counsel of the NationalLaborRelations Board, hereinafter referred to as theGeneral Counsel'and the Board,respectively, by theRegional Director for Region 16, Fort Worth, Texas,issued its complaint dated April 7, 1969,against ReedSeismic Company, a subsidiaryof G. W.Murphy Indus-tries, hereinafter referred to as the Respondent or theCompany. The,complaint alleged that Respondent hadengaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Sections8(a)(1) and (5) and 2(6) and(7) of the Labor ManagementRelationsAct, 1947, as'amended,herein referred toas the Act.'This term specifically includes the attorney appearing for the GeneralCounsel at the hearing 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent duly filed an answer admitting certainallegationsof the complaint but denying the commissionof any unfair labor practices.The parties agreed to a Stipulation for CertificationUpon Consent Election, approved by theRegionalDirector for Region 16 on November 25, 1968, in anagreed-upon appropriateunit.In this election held onDecember 6, 1968, 26 employees in the appropriateunit voted in favor or representation by the Unionagainst 23 employees who votedagainstsuch representa-tion.The Employer filed timely objections to said elec-tion on December 12, 1968. Prior to or at the timeof the Regional Director's preliminary investigation ofthese objections the Company withdrew Objections V,VII,VIII, IX, X, XI, and XIII with the approval ofthe said Regional Director on March 26, 1969. On March28, 1969, said Regional Director issued his report onobjections and notice of hearing in which he foundthat the Company had presented "timely and substantialevidence" in support of Objections I, II, III, IV, VI,XII, and XIV which might, if credited, warrantsettingthe election asideHe thereupon ordered that a hearingbe conducted on such objections. On April 7, 1969,the saidRegionalDirector ordered that the aforemen-tioned complaint and objections to election be consolidat-ed and heard before a Trial Examiner.Pursuant to notice a hearing thereon was held beforeme in San Angelo, Texas, on April 29 and 30, andMay 1, 1969. All parties appeared at the hearing, wererepresented by counsel or by union officials, and wereafforded full opportunity to be heard, to produce andcross-examinewitnesses, and to introduce evidencematerial andpertinentto the issues. At the conclusionof the hearing, oral argument was waived. Briefs werereceived from General Counsel and Respondent on June9, 1969.Upon the entire record in the case and from myobservation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThe complaint alleged, the answer admitted, and Itherefore find:Reed Seismic Company, a subsidiary of G. W. MurphyIndustries, is, and has been at all times material herein,a corporation duly organized under and existing byvirtue of the laws of the State of Texas, maintainingits principal office and place of business in San Angelo,Texas, where it is engaged in the manufacture of geophy-sicaldrillingbits.Respondent, during the past yearin the course and conduct of its business operation,sold and distributed products the gross value of whichexceeds $500,000. During the same period of time,Respondent shipped and transported products valuedin excess of $50,000 from its place of business in SanAngelo, Texas, directly to States of the United Statesother than the State of Texas.Accordingly, I find that Respondent is now, and hasbeen at all times material herein, an employer engagedin commerce within the meaning of Section2(6) and(7) of the Act.II.THE UNIONINVOLVEDLocal 826, International Union of Operating Engi-neers,AFL-CIO, is a labor organization admitting tomembership employees of Respondent.IIITHE UNFAIR LABOR PRACTICES AND THE OBJECTIONSTO THE ELECTIONA.TheBasicFactsPrior to July 1, 1968, Economy Bit and Supply Co.,Inc., existed in San Angelo manufacturing rotary drillbits for the seismograph industry in the explorationfor oil and in the construction and mining industries.On July 1 Economy Bit was acquired by MurphyIndustries and renamed Reed Seismic Company, a sub-sidiary of G. W. Murphy Industries.2 Kenneth Epley,former joint owner of Economy, remained as plantmanager for Respondent. In conferences about that dateIndustrialManager James Wynne, informed Plant Man-ager Epley that Respondent desired to add approximately$50,000 in improvement to plant and to institute improvedwages and shorter hours as well as other employeebenefits in accord with Respondent's general practiceafter such acquisitions.Thereafter during further consultations the employeeswere placed in various job classifications and wagerates for such classifications were set by Epley andWynne. On or about October 25, 1968, Respondentordered Epley, somewhat over his objections, to putthe new job classifications and wage rates into effect.On October 25, Epley called each employee into hisoffice individually and notified the employee of his newjob classification and wage rate and, in addition, assuredeach employee that thereafter his wage rate would bereviewed approximately every 60 days. Thus on October25, 43 employees, practically the entire employee roster,received individual wage increases varying from 20 centsto 90 cents per hour with the average increase beingsomewhere around 60 cents per hour.Thereafter almost weekly I to 4 employees wouldreceive wage increases, generally amounting to 10 centsper hour, until the week of December 13 when Respond-ent increased the wages of 25 employees, all but 2ofwhich were 10 cents per hour and the others 5cents per hour.3On August 16, 1968, Respondent employed ArnoldFilburn as a machinist at $2.75 per hour which wasraised to $3 per hour by September 6. With one exceptionFilburn's rate of pay was the highest nonsupervisoryrate in the plant. He received no increases thereaftereither on October 25 or December 13 purportedly becauseYG W Murphy Industries is another conglomerate headquarteredin Houston, TexasaIt is this unilateral wage increase which is the basis for the refusal-to-bargain complaint REED SEISMICCOMPANYhe was at the top of his job classification wage ratealthough Respondent's job classification shows the toprate in his classification to be $3.15 per hour.On September 2 Respondent hired Rayford (Ray)Barham at $1.75 per hour. Being dissatisfied with thiswage Barham promptly set out to form a union with$100 initiation fee, per member, throw a beer "blast,"and go union. After listening to Barham a couple ofdays about this venture, Filburn told him that he, Bar-ham, did not want a union, he just wanted a beerparty, and to leave him, Filburn, alone. By December13, Barham was earning $2.65 per hour.By October at least the employees in the plant weretalking about the possibilities of joining a union. Onesuch employee asked Foreman Carl Groat if he hadheard anything about a union.Although the employees were talking unionization,itwas Filburn, previously from the Detroit area, whogot in touch with the president of the local telephoneunion who explained to Filburn and a group of someseven employees how unionization could be accom-plished.So on November 11, at the request of Filburn, thethen business manager of the Union, Frank Parker 4came from Big Spring, Texas, and met with approximate-ly 17 of Respondent's employees. After explaining union-ization, Parker left the room and the men present votedunanimously to-join the Union. Thereafter the employeesselected Filburn as the shop steward to handle theorganizational campaign and to collect the initiation fees.All the men present signed authorization cards for theUnion.On November 13 Barham signed a union authorizationcard and "ultimately" paid his $10 initiation fees There-after Barham appeared to become active in the organiza-tional work.'Respondent officials admit knowing of the union organ-izational effort on or before November 19.On November 20 Filburn, a day-shift employee havinglearned that Barham had telephoned the Board's FortWorth office about the rumored filing of a companypetition for an election, came into the plant duringthe night shift, walked over to Barham and, accordingto Barham's testimony, told Barham, "You keep yourGod damn ass out of this business, this union.business.I'm the one with the ball and I'm the one that's gonnarun with it, and don't you ever 'stick your nose intoitagain." Filburn was both angry and emphatic. Aftermaking this statement, he 'walked out of the plant.A number of the shift employees testified that theynoted the confrontation.During the breaks that evening Barham told theemployees of the threat allegedly made by Filburn duringParker resigned this position on December 4In his original direct testimony Barham denied doing either, but,to use his word, "ultimately" he had to admit doing bothHBarham explained that his purpose in joining the Union was sohe could get hold of all the Union's "propaganda" and thereby "expose"the Union to "everybody that would listen " He candidly acknowledged,"Anyway I could discredit the Union, I was going to do that" and"I dislike unions, if you want to know the truth "161the confrontation and convinced them that he, Barham,had been "shaken" by the episode. In fact Barhamappeared to be so afraid of the possibilities of violencefrom Filburn that he requested employee Pat Dula tofollow him "halfway" home in order to 'protect himfrom anticipated violence from Filburn. During these,same break periods the night-shift "leadman" EdwardMichaelWright told the employees that Filburn hadviolated a company rule in returning to the plant duringa shift other than his own. This was a new rule sofar as Dula knew.On November 21 the Respondent over the signatureof Foreman Carl Groat reprimanded Filburn in writingfor having returned to the plant the previous evening.Apparently angered by this written reprimand Filburnsaw Barham that day at some unspecified time andtoldyou to keep your nose out of this business and -I'mgonna whip your ass." Barham's answer on this occasionwas, "if [Filburn] felt lucky to go ahead."-About 2 days later there were two telephone callsbetween Filburn and Barham. The versions of Barhamand Filburn as to the contents of these telephone callswere fundamentally opposed, a conflict which will beresolved hereinafter.According to Barham's versionof these calls, Filburn made almost innumerable threatsof possible dire consequences to those employees whodid not support the Union in the event, the Union didnotwin recognition or if the Union had to go outon strike.,IAdmittedly Barham recounted these alleged threatsof violence by Filburn to "everybody who would listen.'.'.Rumors of union violence were soon throughout theplant.'A day or so thereafter Plant Manager Epley madea speech to the assembled employees. In this speechEpley called attention to these "rumors" of violenceand assured the employees that the Company had made.arrangements with the police to provide protection andto enforce the laws of the State of Texas.A consent-election agreement was reached by andbetween the Respondent and the Union and approvedby the Regional Director on November 25, 1968, whichprovided for the holding of an election on the representa-tion question on December 6.After holding a second meeting at the Ramada Innafter November 11, the Union on the evening of Decem, -ber 5 and the morning of December. 6 prior to the ,election held meetings in an auditorium in the CentralNational Bank at, San Angelo. The use of this room-was rent free on. condition that the Union clean, upthe place after the meetings.At the election of December 6, 26 ballots were castin favor of representation by the. Union and 23 ballots -against such representation.,At some undisclosed time Frank Parker for the 'Union'and Filburn took some 37 signed union authorizationcards into the office of Epley, placed. the signed cardson Epley's desk, and asked for recognition and bargain-'ing.Epley shied away from the cards with the remark,"I have a good faith doubt." As thereafter Epley would, 162DECISIONSOF NATIONALLABOR RELATIONS BOARDonly reiterate the above remark, Parker and Filburnpicked up the cards and departed the office.On December 12 Respondent filed 14 objections tothe conduct of the election.On that same day Respondent granted wage increasesto 25 of its employees, admittedly without notificationto or bargaining with the Union.On February 6, 1969, the Union filed its first chargein this matter which was thereafter amended.On or before March 26 the Company withdrew 7of its 14 objections to the election. After investigationand on March 28, 1969,the RegionalDirector foundthat the evidence presented by the parties on the objec-tions raised substantial factual issues as to the agencystatusof Arnold Filburn,an issueas to whether theconduct alleged rendered the free expression of choiceimpossible as well as serious issues of credibility. Hedetermined that a hearing on the objections should beconducted before a Trial Examiner.On April 7 the said Regional Director filed the instantcomplaint charging Respondent with violations of Section8(a)(1) and (5) of the Act and consolidated the hearingon that complaint with the Respondent's objections tothe election.At the hearing herein evidence as to the unfair laborpractice was heard first and, after that was completed,the evidence on the objections was presented. It seemsmore logical for purposes of this Trial Examiner's Deci-sion to consider those matters in inverse order because,if the objections should be sustained, then there wouldbe no possibility of a refusal-to-bargain finding becausethere would be no bargaining representative.employees so they could not arrive at a free expres-sion of their choice. These various incidents wereclearly corrosive of the atmosphere of free choice.This points up the fact that the election was heldin an atmosphere of fear of reprisals which wasnot conducive to the sort of freeand untrammeledchoice of representatives which the National LaborRelations Act contemplates.The prejudicial conditions that existed at thetime of theelectionsare evidenced by the factthat these various incidents were not isolated occur-rences.The threats and misstatements spreadthroughout the plant and every employee had knowl-edge of them. The threats and misstatements, more-over, were made eitherby actual spokesmen forthe Union or employees who obviously had authorityto speak for the Union.Under these conditions,and in view of the fact that the election was extreme-ly close-a change of two votes would have beendecisive-it cannot be doubted that the threats andmisstatementsaffected the outcome of the election.[Emphasis supplied.]In his March 28 report on objections the RegionalDirector found that said objections had raised substan-tial,although disputed, questions which could best bedetermined by record testimony. This Trial Examineragreesthat, if the conditions described in the objectionsexisted due to union efforts, then the election wouldnot have been held under the "laboratory conditions"which the Board requires and the election, therefore,should be set aside as requested.2.Smear campaignB.Objections to the Election1.Company contentionsOn December 12, 1968, the Company (Respondent)filed its 14 objections to the election held on December6, 1968. Three of these referred to rumors then currentthroughout the plant: (1) rumors of possible union vio-lence allegedly circulated by Arnold Filburn and "bycertain [unnamed] union adherents"; (2) a rumor thatthe local newspaper, the San Angelo Standard Times,and the Union had conspired together "to start a `smearcampaign' against Ken Epley and the Company in orderto get Epley fired and to force the Company out ofbusiness in San Angelo"; and (3) a rumor that thepresident of Central National Bank in San Angelo hadsaid that he allowed the Union to use a bank meetingroom for its last meetings because the bank wantedmore unions in San Angelo. The remaining objectionsconcerned certain threatening statements made allegedlyby Filburn or "known union adherents" to namedemployees or which had been "overheard" by oneEdward Michael Wright. These last objections in generalmerely reiterated or corroborated the rumors of possibleunion violence.The Company summed up its objections as follows:The abovemisstatementsand threats had thenaturaland foreseeable effect of coercing theAs noted in the Regional Director's report, at orprior to his investigation of the objections Respondentwithdrew Objections V, VII, VIII, IX, XI, and XIII.However at the hearing Respondent requested, and waspermitted, to reinstate Objection X dealing with a threatallegedly made by Filburn to 73-year-old employee Pied-fort.7Also,while giving an unresponsive answer ondirect examination, "leadman" Edward Michael Wrightopened up the rumorconcerningthe Central NationalBank, which Respondent had previously withdrawn. Ithereupon ruled that Objection VIII had likewise beenreinstated. Hence Objection VIII was back in the case.This Objection VIII regarding the alleged "smearcampaign" can be disposed of relatively quickly. Inone of his several speeches to assembled employeesPlantManager Epley referred to a rumor of a "smearcampaign conspiracy" between the Standard Times andtheUnion to get Epley discharged and Respondentrun out of San Angelo and quoted the newspaper asdenying the same. There is no evidence in this recordas to the source of this rumor although Epley's speechcontributed to its circulation and credence. Industrial'Filburn denied making this threat of physical violence to the 73-year-old Piedfort It is undemed that on one occasion Piedfort himselfdenied that the threat was made As Filburn pointed out it wouldnot have assisted the union cause for Filburn to have physically threat-ened a man 40 years his senior I credit Filburn's denial REED SEISMICCOMPANY163Relations Manager Wynne testified that the rumor wasreported to Respondent's management by ForemanGroat. But although a witness for Respondent, Groatwas not asked a single question regarding the rumoror its source. "Leadman" Edward Michael Wright,"who brought Objection VIII back into the case, wasadmittedly unable to identify any source for the rumor.When asked about this alleged conspiracy by EpleyandWynne, the incredulous editor of the newspaperasked, according to Wynne, "Well, my gosh, you don'tbelieve something like that, do you?" Epley and Wynneadmitted that "personally" they did not but thoughtthat the "young and impressionable" employees might.Hence Epley denied the truth of the rumor in oneof his several speeches to the employees.Even young and impressionable employees must becredited with average intelligence and common sense.Consequently this conspiracy rumor of a smear campaignmust have been just as incredible to them as to theStandard Times' editor and to Respondent's officials.It hardly merited a public denial.This is particularly so because it stands to reasonthat the Union would hardly seek to make friends andinfluence voters to vote for it with a rumor that itwas attempting to eliminate the jobs of those verysame voters. If believed at all, this rumor was calculatedto redound toRespondent's-nottheUnion's-benefitby forcing the employees to vote against union represen-tation for fear the Union would eliminate their employ-ment. One can hardly believe that the Union wouldhave been responsible for such a rumor.Obviously Respondent's original decision to withdrawObjection VIII was correct. Consequently I will dismissObjection VIII for all the reasons stated heretofore.3.Thebank rumorOn the evening of December 5 and again on themorning of the election, December 6, the Union heldtwo meetings in a conference room at the Central Nation-alBank in San Angelo. The bank had allowed theUnion the use of this room rent free on conditionthat the Union clean up the room and the ashtraysafter the meetings. This was the bank's customary prac-tice for such meetings. Admittedly the fact that the"Edward Michael Wright described himself at the hearing as "nightleadman" with the sole duty "to instruct trainees in the operationsof the machines" but, in his words, "not a supervisor" and "notin a supervisor capacity " He had voted in the election of December6 without objectionHowever it developed during his testimony thathe had fired one employee in "an emergency case There was noone [else] there to do it," that he is in charge of the plant at night"when nobody else [superior] is there" and nobody superior "usually"ispresent at night, that he gives orders to the employees under him,that he is required to report periodically on the employees under himtoEpley, and it was undenied that employees have been told byEpley and Foreman Groat that Edward Michael Wright has the authorityto discharge In addition the Union refused him membership, obviouslyon the theory that he was a supervisor Under all these facts, ifimportant, I would without hesitation find Edward Michael Wrightto be a supervisor In addition his original testimony as to his "nonsuper-visory" capacity impaired the credibility of Edward Michael WrightUnion had gotten the room rent free was mentionedduring the union meetings.Ray Barham, as usual, attended the meeting on themorning of December 6, as best one can tell fromthe transcript. Following this meeting Barham reportedback to Plant Manager Epley that the union officialshad stated during these meetings that the bank presidenthad informed the union officials that he was glad topermit the Union to use the room because San Angeloneeded more unions as they would be good for thecity economically. Barham also testified that he madehis report to Epley "too late" for the Respondent tobe able to make a public answer to these alleged state-ments prior to the election. Several other of Respond-ent's witnesses also testified that they had heard somesuch comment about the room being given the Unionrent free. This was natural chitchat.Even if true, this rumor is of such little significanceto the election as to merit dismissal here. I so find.In addition as the testimony as to the bank president'salleged statement rests largely on Barham's testimony,itissubject to the same infirmities noted hereafter.Accordingly I will dismiss Objection XII.4.Rumors ofunionviolenceIt is acknowledged on all sides that for some timeprior to and at the date of the election there werethroughout the plant numerous rumors of possible unionviolence if the vote on December 6 went against theUnion or if the Union were forced to call a strikeafter certification. It is these rumors of union violenceon which Respondent relies when it claims that theatmosphere created thereby destroyed the "laboratoryconditions" the Board seeks at an election and preventedthe employees from expressing their free and untram-meled choice in the election booth."In the recent case ofHome Town Foods, Inc.,d/b/a Foremost Dairies of the South v. N.L.R.B.,416F.2d 392 (C.A. 5), the court said:The "laboratory conditions" test represents anideal atmosphere in which a free choice may bemade by employees, protected from interferenceby employer,5 union," Board agent [Footnote omit-ted.] or other parties." As to any conduct objectedto as interference, the critical Board determinationiswhether the employees were permitted to registera free choice. Cf.N.L.R.B. v. SouthlandPaintCo., 5 Cir 1968, 394 F.2d 717, 727 . .andthe case from which it quotes,N.L.R.B. v. LakeButler Apparel Co.,5Cir 1968, 392 F.2d 76, 82.("The struggle is between the employer andthe union, but the right to select is the employees.")[Footnote omitted.]'See, e g,RaytheonCo.173NLRB No 101968-2 CCH NLRBparagraph20, 216 (employer solicitedemployee grievances and offered"vote no" buttons)."General ShoeCorp, 77 NLRB 124 164DECISIONSOF NATIONALLABOR RELATIONS BOARD4nchot Coopltnt Co Inc168 NLRB 2181968-1CCH NLRB p it igr iph 21 908 (supervisor contact withonly 3 of 120 employees)intctcontntcntal Mfj,Co Inc167NI RB 7691968-1 CCH NLRB paragraph 21814 (supervisor st itements to 6 of 730 employees)Nationn,dcPapers 1nc147 NLRB 10301964 CCH NLRBp it agr iph 13 226 (w irning of dr istic economic detriment)Gtcat A & P Tca Co Inc140NLRB 1331962CCH Ni RB p ar agr aph 11 839 (employer interview ofemployees sway from work station)PlochntanRHannon ChtiisLancFoods Inc140NLRB 1301962 CCH NI RB p ar agr aph 11 832 (showing of movieAnd Women Must Weep ) 7tane Co 137 NLRB 15061962CCH NLRB p'lragr aph I 1 450 (withheld 15from iegul it p tycheck and immedi itely there after returneds ime to show effect of union dues)'Seee gDolco Pkg Coil)1969 174 NLRB No161968-2 CCH NI RB p tr igraph 20 470 (unionmisrepresent anon of contr act terms with unionized areaemployers)RchmaiInc1968 173 NLRB No 2151968-2 CCH NLRB paragraph 20 441 (union misuseof office it election notices)CianhatCoil)1968173NLRB No 2001968-2 CCH NLRB paragraph 20416 (union inference of in in-igement preference for uniontoo I ate for rebutt il)K Matt1968 173 NLRB No 841968-2CCH NLRB p iragnph 20 290 (substantialw age d it i misrepresent ition by union)Knapp SherrillCo 1968 171 NLRB No 171 1968-2CCH NLRBp it agr mph 22 597 (union threats of job loss to nonsupporters)StatExpansionIndustriesCoip1968 170NLRB No 47 1968-1CCH NLRB paragraph 22243 (union electioneering)Milchon Inc170 NLRB No46 1968 -1CCH NLRB p iragraph 22 245 (listminute convers ition with voters by union agent )[footnote 7omitted]"Sec e gHents IStcgelInc165 NLRB 493 1967CCH NIRB par mgr mph 21 483 (interference by, antiunion townspeople)Diamond Statc Poulhs1953107NI RB 3(conduct outside polls on election dayby woi kern from neighboring pl ant)If the loss of laboratory conditions here was duetounion efforts as Respondent'sobjections claimthrough authorized union officials,including Filburn,or "union adherents" possibly then the election ofDecember 6 should be set asideWith the existenceof the rumors acknowledged causing a possible lossof the `laboratory conditions," it now becomes necesnary to locate the source of these rumors and the partyt esponsible for the circulition of said rumorsThe o i c andchit f c it culator of these rumors ofv ^,1,e in thepl ant tnd among the employees admittedly,is Ie tyB it ham i ho testified that he told "everybodythatwould listenabout the threats Filburn allegedlym ule tohint thei by starting the rumorsBarham maintained that all he was doing was repeatingthreats which had bcen made to him over the telephoneby the Union's in-plant organizer FilburnAs a witness for Respondent Ray Barham testifiedthat on or about November 23 he had two telephoneconversations in one evening with FilburnAccordingto Barham's testimony,Filburn telephoned Barham andsolicitedBarham'scooperation and influence with hisfellow employees on behalf of the union organizationaldrive during which Filburn pointed out that he hadsome $5-6,000 worth of paintings hanging in his livingroom and a$6 000 automobile,allcontributed to himfor his organizational services by the Union 10However, according to Barham,when Barham reso-lutely refused his cooperation despite these blandishments,Filburn threatened as followsAnd he said-about that time there was a steelstrike also going on where a policeman got shotup and this and that and he said, "This particularunion might have to teach these people aroundhere a lesson,"that they had been kicked outof San Angelo on numerous occasions and, hesaid"For instance filling stations have been shotup," and he said"For instance, somebody mightpoke a hole in your gas tank with an icepick andthen lead a wire from there to a brake line andifyou stepped on your brakes your whole carwould blow up," and so along with this he kindahinted that he thought that I would be healthierif I kinda went along with thisTRIAL EXAMINER Just tellus what he said,notwhat he indicatedTHE WITNESSWell, that is what he said I'dbe healthier if I'd go along with itTRIAL EXAMINER OkayTHE WITNESS I told him it didn'tmake anydifference to me, that I wasn't going along withit, and that was the extent of the `phone callQ (By Mr Berry) Did you relate this occurrenceto anyone else"A Yes sir,I'm quite sure I told numerous peopleabout itQ Did this statement become known in theplant"A I'm quite sure it didBarham himself appraised the effects of his effortsalong this line as followsA It definitely frightened the employees to hearof the things that were stated to me Things thatcould happen to me, because they knew it couldhappen to them also I mean all you have gotto do is just stand up against some of these unionsand you are liable to get your head blown offIt's well known throughout the country 121"In his affidavit however Barham had estimated the value of thesepaintings at $8-10 000 and the automobile at $8 000 The facts disclosethat the paintings referred to in Filburn s home had been paintedby Filburn s brother who was a professional artist in San Angeloor by Filburn himself who was a weekend would be professional artistand that the automobile mentioned was a 1966 Ford Mercury11Subsequently referring to this same telephone conversation Barham testifiedI told just about everybody in the plant11Practically every time that Barham s attention was called backto these telephone conversations throughout 'i long examination Barham REED SEISMICCOMPANY165On the other hand Filburn's testimony was in accordas to the fact that he and Barham did converse byphone twice during the course of one evening but other-wise was in diametric opposition to the testimony ofBarham. According to Filburn, who admitted his distrustof Barham, Barham telephoned him to request a positionof importance in the organizational drive, mentioningFilburn's paintings and automobile as emoluments whichwould be possible, if not probable, from such effortson his part. Later that evening, according to Filburn'stestimony, acting upon orders from the Big Spring unionofficials and over his own objection, Filburn called Bar-ham back and informed him that Barham had beenappointed shop steward for the night shift. In additionto the above Filburn denied that he had made anythreats of any nature during these telephone conversa-tions.On the credibility issue thus raised between the testi-mony of the two individuals, upon which this caseactually rests as it is Barham's testimony upon whichRespondent's objections either stand or fall becauseRespondent's other witnesses testified in general onlyto isolated comments allegedly made by either Filburnor some other alleged "union advocate" or corroboratedBarham as to the existence of these rumors in theplant, it is to be recalled that,priorto the telephonecalls in question, Barham had already on November13 signed a union authorization card and "ultimately,"Barham's word, paid his initiation fee to the Union,factswhich Barham originally denied but ultimatelywas forced to admit when faced with documentary proofthereof.Barham's testimony further shows that "I dislikeunions, if you want to know the truth," that "if therewas a [union] meeting that I was aware of, I attendedit.. . for the explicit purpose of finding out the-everything I could about this particular union" in orderto reveal it to "everybody that would listen" so as"to discredit the union in any way I could."If then, as was the fact, Barham was already knownfrom having executed an authorization card to be aprounion employee, it is hard to believe that Filburnwould telephone him in order to importune Barhamto exert his influence on other employees to sign authori-zation cards. That was to be assumed. It is even hardertobelieve that Barham, with his ulterior motive injoining the Union to discredit it "in any way I could"stillundisclosed,would reject Filburn's entreaty andresolutely refuse to assist by joining the Union's effortwhere he would have had an opportunity to acquireall the "propaganda" so as to "expose" the Unioneven better and to be able to subvert the Union fromvolunteered additional threats unmentioned in his original testimonyAn example of these subsequent amplifications is the following:A And I'll tell you why ArnoldFilburn told me people wouldcome down from Chicago that were a member of this same NationalOperating Union-Operating Engineer's Union and you'd neverknow who they were and they would hit you and they'd be goneand you're liable to be dead laying in the street or the guttersomewhereNow, that story'sbeen going all over that plant ever sincethe beginning of timewithin. If Barham is to be believed as to these telephonecalls, Filburn's alleged phone call was the golden oppor-tunity for which Barham was covertly playing. YetBarham would have us believe that he adamantly refusedFilburn's offer. Mr. Barham proves himself inconsistentto say the veryleast.One can believe one or theother of Mr. Barham's tales-but not both simultaneous-ly.Consistency obviously was not Barham's forte. Itwas at this point I began to lose faith in Mr. Barham.Barham's honesty as a witness is further exemplifiedby the following excerpts from his testimony takenwithin 23 pages of the transcript:Q. [By General Counsel] Did you report to any-body in the company that you had attended this[union] meeting? I mean management.A. I did not report.Q. [Mr. Snow] Did you at any time make anystatement to any supervisory people about theunion?TRIAL EXAMINER: Whichcase are we talkingabout?MR. SNOW: In this case here.TRIAL EXAMINER: All right.Q. (By Mr. Snow) In the one that we are hereinvolved in now?A. I don't remember.Q. (By Trial Examiner) Did you furnish informa-tion to this company here about the union campaign?A. I have not passed out-no, sir I'll answerthat no, sir.Q. Orally or in writing?A. Orally, yes, sir. Ihave passed on to thiscompany things that were brought up at the meet-ings, at the union meetings.Q.Was that one of the reasons that you attendedthe union meetings?A. That was one of the reasons.Q. (By Trial Examiner) About how often, Mr.Witness, did you report these matters about theunion and the union campaign to Mr. Epley?A. Just about any time that I felt that therewas slander involved or any time that I felt thatthere was actions going on that he [Epley] shouldknow about. [Emphasis supplied.]Perhaps the most revealing testimony by Barham inthis regard occurred some 16 pages of transcript previousto those cited above where Barham testified as follows:THE WITNESS: . . . If there was a [union] meetingthat I was aware of, I attended it.Q (By Mr. Benson) Why did you attend them? 166DECISIONS OF NATIONALLABOR RELATIONS BOARDA Forthe explicit purpose of finding out the-everything I could about this particular unionQ Whatwas that for"A Formy own benefitQ Did you revealit to anyone"A I certainly haveQ Who"A Everybodythat would listenQ Everybodythat would listen to you"A That's rightQ Management too9A I didn't saymanagementEverybody thatwould listen-Q Theylisten,don't they"A Everybodythat I worked with[Emphasissupplied ]With specific reference to the telephone calls containing the alleged threats of violence by Filburn,Barhamtestified on direct examination as followsQ (By Mr Berry)Did you relate this occurrence[the alleged telephone call threats] to anyone else9A Yes, sir,I'm quite sure I told numerous peopleabout itQ Did this statement become known in theplant"A I'm quite sure it didQ (By Mr Berry) After the conversation withMr Filburn on the telephone did you call anycompany people"A I don't recall calling anybodyQ Did you ask to discuss this with any companypeople"A Did I ask who" Did I ask Arnold [Filburn]"Q Did you ask any company people if youcould discuss this with them"A I don't remember asking I probably did dis-cuss it, but-Q Then why did you discuss 0A Well, because it was detrimental to the pointthat I was trying to-this union is more of a chaostype organizationTHE WITNESS I felt that this organization wasmore like the Maffia [sic] than anything I guessyou would object to that, too, but I talked toeverybody that I knew about thisAny time an organization will come in and makethreats if you don't want to go along with themthat's not the organization that-MR BERRY I have no further questionsQ (By MrBenson)MaffiaWhatis the Maffia"Q [The Trial Examinee] Now, what did youdo about the `phone conversations with Filburn"Did you report those to Mr Epley"A Only the one where Mr Filburn indicatedthat people would be down here to make an exampleof this town and of this company 13Q Did you-was that-did that become wellknown in the plant"A Yes it didQ How did it become well known?A I told just about everyone in the plantIt is to be recalled that after receiving Barhams'report of his alleged telephone conversations with Fil-burn, Epley allowed 2 or 3 days to elapse while Barhamadmittedly related the alleged threats to "everybodythat would listen," thereby starting the rumors, beforeEpley assembled the employees for his first speechduring which he made pointed reference to the rumorsso created and assured the employees that Respondenthad already provided for police protection for themThe timing of these events hardly seems coincidentalThere is another quirk in Barham's mentality or char-acterwhich requires exposure here It is exemplifiedby the following testimony of his" It must he rec died that there were only two conversations andboth occurred the s ime evening B irh-im could not distinguish betweenthe two*THE WITNESSAll right'A Maffia comes in, tells you what you can andcan't do, if you don't do it look outQ (By Mr Benson) Look out what"A You are liable to get mowed down with amachine gunOut of his own mouth (as examples, see his testimonyquoted above) Barham proved himself to be unworthyof credence as a witness Barham was neither frank,candid, nor honest in his testimony His originaltestimo-ny was in largemeasureultimately proved to be untruth-ful by the process of long, slow, and painful cross-examinationcaused by his extreme reluctance toacknowledge previous untruths Ultimately his reluctantadmissions approached the truth His demeanor through-out corroborated the results of the crossexaminationAccordingly I am able to credit little, if any, of Barham'stestimony except his ultimate admissionsOn the other hand Respondent's brief attempts todiscredit Filburn because of certaininconsistencies inhis testimony Perhaps Filburn was not the most persua-sivewitnessBut this avails Respondent here nothingbecause the burden of proof rested on Respondent inthese objections to the election to prove its case withcredible testimony " Because ultimately Respondent's11Southwestern Portland CementCo v N I R B407 F 2d 131 REED SEISMICCOMPANYcase on these objections rested almost exclusively onthe testimony of Barham, a completely discredited wit-ness,Respondent has failed in its burden of proof,regardless of Filburn's credibility.Accordingly I must, and hereby do, discredit thetestimony of Barham in regard to the two crucial tele-phone conversations with Filburn and credit the testimo-ny and denials of Filburn in regard to these same conver-sations. I found Filburn to be essentially an honestwitness. Specifically I find that Filburn made no threatsof violence to Barham or others over the telephoneor any other way which would in any manner justifythealleged"rumors of violence" which Barhaminformed "everyone that would listen" Filburn hadmade.This finding, of course, excludes the threat madeby Filburn on the evening of November 20, acknowl-edged candidly by Filburn, "to kick his ass" if Barhamdid not get out of his union business. This commentisa common expression among men of all walks oflifeduring personal disagreements and is, of course,not the type of statement which would, to the ordinarymind, become the basis upon which to found a "rumor"of generalized union violence. As noted heretofore fromhis own testimony, Barham's mind was not that "ordi-nary mind" when it came to unions or violence.Accordingly I find the "threats" disclosed by Barhamto have been false.Also from Barham's own reluctant admissions itbecomes clear that Barham was the source, the creator,and the chief purveyor of the false rumors circulatingthroughout the plant. Barham was obviously adept atthis art. On November 20 following his 2-minute confron-tation on the night shift with Filburn, Barham wasable to convince a number of the workers on thatshift that he, Barham, had been "visibily shaken" bythe threat Filburn made that evening to kick Barhamin the ass. In fact Barham was so adept at the artthat he persuaded employee Pat Dula to follow him"halfway" home supposedly in order to protect himfrom Filburn. Neither Dula nor Barham, unfortunately,explained how Barham knew that he would be safefrom Filburn on the last half of his journey home.Admittedly Barham made the entire trip without troublefrom Filburn and also admittedly there has been noviolence at all to the date of the instant hearing.The above findings effectively relieve the Union orFilburn from any responsibility for the rumors of vio-lence circulating in the plant.But they do raise the question as to whether Barhamwas acting solely on his own or whether, perchance,he was acting for and on behalf of an undisclosedprinciple.So far as this record discloses, Barham was actingon his own during the evening confrontation with Filburnon November 20. Due to his consummate acting thatevening, the confrontation was promptly reported tomanagement so that the very next day Respondent gave134 (C A 5) AlsoPolymers, Inc v N L R B ,414 F 2d 999 (C A 2)167Filburn a written reprimand for appearing at the planton a shift other than his own, an alleged rule aboutwhich Pat Dula first learned during that evening fromSupervisor Edward Michael Wright.However promptly after the two telephone calls dis-cussed above on or about November 23, Barham "ulti-mately" admitted that he reported his already discreditedversion of those conversations orally to Plant ManagerEpley and then began spreading the alleged threats toallemployees "that would listen" with the result, asalready noted, that in Barham's opinion, at least, allthe plant employees were definitely frightened because"what might happen to me, they knew might happento them." Then, after giving Barham 2 days in whichto get these rumors of union violence to practicallyevery employee, Epley chose to assemble the employeesfor his first of a series of speeches against the Union.In this first speech Epley chose to take cognizanceof, and aid in the circulation of, Barham's rumors aswell as to assure the employees that Respondent hadalready provided them with police protectionagainsttheUnion and that the laws of the State of Texaswould be enforced. The timing of Epley's message hardlyseems coincidental when it is recalled that throughoutthiswhole period from November 23, at least, untilthe morning of December 6, election day, Barham contin-ued to report "orally" to Epley on anything and every-thing Barham thought might be of interest to Respondent,including the names of those employees who had signedunionauthorization cards. This same surveillance andreporting continued to the very morning of the electionwhen Barham reported to Epley the alleged favorableopinion of the president of Central National Bank inregard to the presence of unions in San Angelo, areport Barham testified regretfully was made "too late"for Respondent to make public reply.Therefore it is all too clear that the Respondent knewof Barham's antiunion activities atall timesmaterialhere, consented thereto and indeed coordinated its ownantiunionactivities with those of Barham and thus obvi-ously acquiesced therein. These efforts of Barham andRespondent were too well coordinated for it to havebeen accidental.The facts as thus disclosed by Barham spell outat least aprima faciecase of agency between himselfand Respondent with Barham acting as Respondent'sundercover agent, labor spy in keeping union activitiesunder surveillance for Respondent, and agent provocat-eur in starting and circulating rumors throughout thiswhole period. In the event that thisprima faciecasesomade were untrue, it became incumbent uponRespondent to set that matter straight. The record showsthat Respondent's counsel saw the problem and request-ed the right to recall Barham to the stand after furtherconsultation with Epley. The request was granted. ButRespondent chose, after consultation, neither to recallBarham nor to call Epley with the result that Barham'sadmissions stand uncontradicted on this record byRespondent and theprima faciecase of agency remainedundenied. 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent chose instead to rely as a defense onBarham's answer to a leading question that his surveil-lance of union activities, his starting and circulatingfalse rumors, and his reporting constantly to Respondentwas all done "voluntarily." Even assuming that Barhamdid act "voluntarily," this would not relieve Respondentof responsibility for Barham's actions on its behalfbecause the principle is well settled that an employercan be held responsible for the activities of otherswhen they are carried on with its knowledge, acquies-cence, and approval, all of which are clearly presentin the instant case. Further Respondent never disavowedor "rejected" Barham's activities on its behalf.15Iasked Barham the "next logical question," to wit,whether Respondent paid Barham for his activities onits, behalf. I received a negative answer. Although thereis no direct evidence to the contrary, Barham's testimonyconcerning his activities from December 1968 to March27, 1969, when he returned to Respondent's employleaves much unanswered about Barham's finances duringthat period. According to Barham, he bought a 1965Chevrolet out of his savings apparently sometime inDecember. This naturally depleted those savings madeat $2.60 per hour in Respondent's employ. He thenborrowed $450 from "GFC" and on January 9, 1969,leftRespondent's employ for Reno, Nevada, to enrollinaviation school for a "crop duster, applicator'slicense."On this trip Barham was accompanied byhiswife and one of two children. Due to the factitsnowed "all the time," he left the aviation academyat some undisclosed date"' and he and the family departedfrom Reno. While in Reno he made approximately $50per week working in a gas station and his wife contributedher earnings (amount unspecified). According to Barham,on leaving Reno he found all roads leading east "washedout" and thus "had" to leave via California so thatthe three of them toured to Los Angeles to see friendsand from Los Angeles they came "straight" back toSan Angelo" where he returned to Respondent's employatan increase of 10 cents per hour on March 27.Frankly having had some experience in traveling myself,Imust confess to being highly skeptical that Barhamaccompanied by wife and child could have made thistrip on the amount of money he would have us believehe did. But, as I say, there is no direct evidence contra-dictory to his testimony.Even in the absence of proof of remuneration forservices rendered on Respondent's behalf, I have nohesitation in finding that throughout this material periodBarham was at all times acting for and on behalf ofRespondent with its knowledge, consent, acquiescence,and cooperation as Respondent's undercover agent, laborspy in keeping union activities under constant surveil-lance and reporting same to Respondent, and agentprovocateur in creating, starting, and circulating antiun-ion rumors throughout the plant. Hence I find that" CompareTalladega CottonFactory,Inc, 91 NLRB 470, andHadleyMfg Corp. 106 NLRB 620'^"Time is of no conception to me," Barham testifiedr, Barham's original testimony was that they returned "straight"to San Angelo from Reno'alltimesmaterial,Barham was and is the agent ofRespondent within the meaning of Section 2(13) of theAct. "IConsequently Imust, and hereby do, find thatRespondent is itself responsible, through its use of Bar-ham as such agent, for starting and circulating falserumors which might. have destroyed the "laboratoryconditions" and made the expression of the employees'free and untrammeled choice impossible at the electionboothSurveillance, covert as well as overt, is a well-recog-nized violation of Section 8(a) (1) of the Act. Amongnumerous cases this was recognized inN.L R.B. vAtkinsSaw Divisionof Nicholson File Co.,399 F.2d907, 910 (C A. 5), where the court said:. . . As this Court stated earlier, surveillanceis a violation of the ActBecause it indicates an employer's opposi-tion to unionization, and the furtive natureof the snooping tends to demonstrate spectacu-larly the state of the employer's anxiety Fromthis the law reasons that when the employereither engages in surveillance or takes stepsi"At the instant hearing General Counsel offered into evidence anaffidavit signed by Ray Barham dated October 10, 1967 Officials ofTexstar Plastics Division of Texstar Corporation, Barham's then employ-er, took this affidavit from Barham in connection with a union organiza-tional drive then being conducted at its plant by a union other thantheOperating Engineers and then used that affidavit as justificationfor the discharge of the leading employee organizer of that organizationaleffort SeeTexstarPlastics Divisionof Texstar Corporation,171NLRBNo 72, of which judicial notice was taken at the instant hearingMistakenly believing that General Counsel was offering this 1967 affidavitfor the limited purpose of proving certain inconsistent statements madetherein, I admitted said affidavit for that limited purpose only Although,inmaking the above findings in the instant case, I have' limited theuse of this affidavit as so restricted in its admission, my,ruling restrictingitsadmission was in error After reading the affidavit, I am convincedthat the affidavit should have been admitted for all purposesA reading of this affidavit proves beyond peradventure of a doubtthatRayford (Ray) Barham commenced his vocation, or avocation,as a labor spy and agent provocateur for employers whose plantswere at the time subject to union organizational activities as earlyasOctober 1967 This affidavit proves that Barham's activities forand on behalf of Texstar were identical. for all intents and purposesto those he performed for Despondent in the instant matterImust congratulate the Texstar official who took the 1967 affidavitfrom Barham on the care and accuracy of that document becausethe phraseology appearing in the affidavit was almost verbatim withthat used by Barham on the witness stand before me The documentwas obviously Barham-Without even having the opportunity of seeing Barham on the witnessstand or having Barham's oral testimony including cross-examinationsbefore them, as Texstar did not' choose to call him as a witnessin that case, neither the Trial Examiner nor the Board in that caseaccepted the contents of Barham's affidavit as being true but insteadfound that Texstar had discriminatorily discharged the employee thereinvolved using Barham's affidavit as a mere pretext for its claim ofhaving discharged the individual because of the violence Barhamattributed to him in his affidavit Barham's demeanor on the standwould not have enhanced his credibility as a witnessOn the financial aspects of Barham's vocation or avocation oneparagraph in the said Texstar affidavit is of interest here "In theconversation last night Dewitt said-stick with this type of movementand there's' `boo-coo money ' Just do a favor now And then for therightperson, and the company will take care of you financially "Although in the affidavit Barham attributes this statement to another,the sentiments and philosophy there expressed are obviously thoseof Barham REEDSEISMIC COMPANY'leading his employees to think it is going on,they are under the threat of economic coercion,retaliation, etc.HendrixMfg.Co. v. N.L.R.B.,5Cir. 1963,2831....Although the facts here warrant an 8(a)(1) finding,I am making no such finding of a violation of Section8(a)(1)on account of, this admitted surveillance andrumor mongering because (1) the matter was developedalong with the exposure of Barham during the portionof ithe case devoted to the objections to the election,and (2) the complaint herein contains no allegation ofa violation of the Act by reason of such surveillanceand other activities. Except for the procedural consider-ations, I would find this surveillance, reporting to man-agement, and the rumor mongering, with the knowledge,consent, and acquiescence of Respondent, to be a viola-tion of Section 8(a)(1) because the proof thereof isso complete in this record. It is, undenied in this recordthat Respondent "rejected,". repudiated, or disclaimednone of Barham's admitted activities-although dueof Respondent, this could hardly be anticipated.Although Barham is the rock, or the sand, on whichRespondent's objections here must,either stand or fall,Respondent's -brief refers to Objections VI, X, andXIV19 where allegedly either Filburn or Gregston, appar-ently a prounion employee, made threats against anindividualwho testified. Both Filburn and Gregstondenied the making of such statements. In one caseRespondent's witness testified to an innocuous remarkmade by Filburn which the witness testified he consideredto be "more or less a threat." This witness admittedthat in the election booth he voted "his convictions"and not his fears (regardless of whether his vote wasfor or against the Union). In fact only one of Respond-ent's witnesses testified that he had voted his "fears."Even assuming the truth of the Respondent's testimo-ny, which I do not, independent incidents such as thosedescribed by Respondent's witnesses are not to be con-doned but are in the instant case so isolated, so generallyinnocuous, as well as, unhappily, so normal hnd naturalduring the heat of an election that they must be farmore important and threatening than anything describedherein to upset an election, even a close one. Thisisparticularly so when the incidents which were reallydisruptive of the laboratory conditions were, as here,in fact inspired, promulgated, and 'circulated by theparty filing the objections.The law applicable to the situation here was succinctlyset forth by the Board inCamp Milling Company, Inc.,,109 NLRB 471, where the Board said:1eObjection XIV describes a statement allegedly made by Gregstonto employee Harry Wright, not to be confused with Supervisor EdwardMichael Wright But Harry Wright did not appear as a witness Muchthe same thing is involved in Objection I where allegedly employeeWright "overheard" a remark in a conversation between Filburn andGregstonHowever in Objection I' Supervisor Wright and Barham sup-plied the missing testimony from employee Harry Wright I have foundneither witness worthy of credit and therefore accept the denials ofthis testimony made by Gregston and Filburn169ThePeerless Plywoodcase must be read in thebroader context of Board law and practice. TheBoard does not permit a party to an election tourge its own misconduct as a ground for settingaside an 'election. [Footnote omitted.] The reasonisplain.Unless such a rule is operative one' or.the other party can always 'prevent a definitiveselection of a bargaining representative by engagingin conduct which would ordinarily justify settingaside an election. For example, by delivering aspeech on company time and property within 24hours of an election, an employer could alwaysbe sure of stymying [sic] the Board's electoralprocess. If the employees voted for the union,the employer could point to the speech as preventinga free choice by the employees; if the union lostthe election, the union could make the same objec-tion. The Board's election proceedings would thusbe turned into a meaningless merry-go-round. Asa practical matter, in order to protect the integrityof its own processes and to prevent a party fromprofiting by its own wrongdoing, the Board cannot.entertain an objection to an election based uponthe objector's own misconduct. This rule governsthe present case.. The Employer is estopped fromobjecting to the election upon the basis either ofitsown speech or that of the Petitioner [given11rshour prior to the opening of the election withthe employer's consent]. In both cases it was atfault. In the case of its own speech, it was entirelyin the wrong. In the case of the Petitioner's [Union]speech it was as much at fault as the Petitioner,for the latter could not have made the speechwithout the expressed permission of the Employer.So here Respondent is estopped by its own conduct.,Accordingly I recommend that the Respondent'sobjections to the election be overruledin totoand that,upon the basis of the election held on December 6,1968, the Union be certified as the exclusive representa-tive of all the employees in the appropriate unit.C. Refusal to Bargain,Facts and ConclusionsAs heretofore found, on some unspecified date beforeDecember 6, 1968, the Union offered Plant ManagerEpley 30-odd authorization cards executed by theemployees in the agreed-upon production and mainte-nance appropriate unit then consisting of a total of49 employees with the request for recognition and bar-gaining.At that time Epley refused to even touch theauthorization cards and kept reiterating by rote thephrase, "I have a good-faith doubt" until the Unionpicked up its signed cards and left the office with itsrequest otherwise unanswered.Then on December 6 the employees voted, despiteRespondent's efforts to the contrary by Epley and Bar-ham, 26 to 23 in favor of union representation.Simultaneously on December 6, Respondent unilateral-ly,without notice to or consultation with the Union, 170DECISIONSOF NATIONALLABOR RELATIONS BOARDgranted wageincreasesto 25 employees in the unitwithout notice thereof to the employees themselves 20One week later, December 12, the wage increasesthus granted were reflected in the paychecks and simultaneously Respondent filed the aforementioned nonmerito-rious objections based, as found heretofore on its ownwrongdoingThe use of undercoveragents,labor spies, and/oragents provocateur by an employer for antiunion purposes has always and without exception been found tobe one of the more vicious types of interference,restraint, and coercion and in violation of Section 8(a)(1)of the ActSo at the time of the presentation of the cards andagainon December 6 after the election Respondentknew, or deliberately refused proof thereof, that theUnion represented a majority of its employees At thistimethe law required Respondent to recognize andbargain with this Union as the exclusive representativeof the Respondent's employees in the appropriate unitInstead of so doing, however, on the first occasionRespondent disdained the opportunity presented it toexamine the evidence of majority and on the secondit chose to file its objections in question here In additiontheRespondentatalltimesused the time delay soprovided to attempt to dissipate the Union's majoritystatus as proved by the very objections filed by itOn its face these objections appear bona fide Thegood faith in the filing of these objections, however,completely disappeared with the unmasking of Ray Bar-ham as Respondent's undercoveragent, labor spy, andagent provocateur which the evidence proved him tobeNo doubt Respondent was surprised by this disclosure that Respondentitselfwas responsible for the condi-tions said to be existing in the plant at the time ofthe election which would have, under ordinary condi-tions, provided an ostensiblylegitimatebasis for saidobjectionsHowever that may be, this disclosure effectively eliminated any claim of "good faith" by Respond-enton either of the occasions noted above ThusRespondent used both Barham and its objections asmeansto evade its duty to bargain with the majorityrepresentative of its employeesIfRespondent here had seen fit to limit itself tothe "good faith doubt" position as originally expressedwithout more, no doubt Respondent would have beenentitled to have that alleged doubt resolved througha secret Board-conducted election even though in thisrecord there was little, if any, factual foundation forsuch expressed doubtThat, however, isnotthe case here Here Respondentchose to utilize the time secured by the use of thatrote answer to attempt through the use of an undercoveragent to dissipate the Union's claimed majority by keep-ing unionactivities under surveillance, by having suchactivities reported to it, by permitting and collaborating'" It io interesting to note that 9 out of the I1 employees identifiedinRespondents objections as involved on the Respondents side wereincluded imong the 25 employees whose wages were increasedWhythe two were omitted therefrom remained unexplainedwith such agent in starting and circulating false andunfounded rumors of anticipated union violence thereby,in Respondent's own words, creating conditions so that"the election was held in an atmosphere of fear ofreprisalswhich was not conducive to the sort of freeand untrammeled choice of representatives which theNational Labor Relations Act contemplates " Such werenot little, unimportant, innocuous unfair labor practicesThese qualify as "massive" unfair labor practices whichaccording to Respondent's appraisal, made prior to theunmasking of Barham, made the holding of a fair electionimpossible If so Respondent has only itself to blameHere the employees indicated their desire for unionrepresentation in an election despite the strenuous effortsmade by Respondent and its agent Barham to preventsuch a result Except for procedural considerations thosestrenuous efforts, as explained heretofore, would havebeen found to constitute serious unfair labor practicesin violation of Section 8(a)(1) of the ActThe law in this situation was made clear inN L R BvGissell Packing Co, 395 U S 575, where the SupremeCourt heldC Remaining before us is the propriety of abargaining order as a remedy for a Section 8(a)(5)refusal to bargain where an employer has committedindependent unfair labor practices which have madethe holding of a fair election unlikely or whichhave in fact undermined a union's majority andcaused an election to be set asideWe have longheld that the Board is not limited to a ceaseand-desist order in such cases, but has the authorityto issue a bargaining order without first requiringthe union to show that it has been able to maintainitsmajority statusSeeN L R B vKatz, 369U S 736, 748, fn 16 (1962),N L R B v P Loril-lard Co ,314 U S 512 (1942) And we have heldthat the Board has thesameauthority even whereit is clear that the union, which once had possessionof cards from a majority of the employees, repre-sents only a minority when the bargaining orderisenteredFranks BrosCo v N L R B ,321U S 702 (1943) Wesee no reasonnow to withdrawthis authority from the Board If the Board couldenter only a cease-and-desist order and direct anelection or a rerun, it would in effect be rewardingthe employer and allowing him "to profit from[his]own wrongful refusal to bargain,"FranksBros , supraat 704, while at the same time severelycurtailing the employees' right freely to determinewhether they desire a representative The employercould continue to delay or disrupt the electionprocesses and put off indefinitely his obligationto bargain, and any election held under these cir-cumstances would not be likely to demonstratethe employees' true, undistorted desires [Footnoteomitted ]21By thus itself engaging in massive unfair labor prac-ticesdesigned to dissipate the Union's majority andto create conditions such as described in Respondent's21SeeN L R B vAmencanCableSystemsIric414 F 2d 661(C A 5) REEDSEISMIC COMPANYobjectionswhich,inRespondent'sopinion,made theholding of a fair election impossible,I find that, underthe conditions here existing,Respondent is not onlybound by the results of the election actually held butalso thereby refused on December 6, 1968,to bargainwith the Union as the exclusive bargaining representativeofRespondent'semployees in the agreed-uponappropriate unit in violation of Section 8(a)(5) and (1)of the Act.In addition by granting 25 employees wage increaseson December 6, 1968,without notice to or consultationwith the exclusive bargaining representative of thoseemployees,Respondent has also refused to bargain inviolation of Section 8(a)(5) of the Act. SeeN.L.R.B.v.Exchange PartsCo.,375 U.S. 405.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with its operationsdescribedin sectionI,above, havea close,intimate,and substantial relationship to trade,traffic,and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.CONCLUSIONS OF LAW1.Local826, International Union of Operating Engi-neers,AFL-CIO,isa labor organization within themeaning of Section 2(5) of the Act.2.Allproductionandmaintenanceemployeesemployed at Respondent's plant in.San Angelo,Texas,excluding office clericals,salesmen, guards,watchmen,and supervisors'as definedby the Act,constitute aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.3.On December 6, 1968,and at all times thereafter,Local 826,International Union of Operating Engineers,171AFL-CIO, has been and now is the representative forthe purposes of collectivebargainingof a majority ofRespondent's employees in the above-described unitand, by virtue of Section 9(a) of the Act, has beenand is now the exclusive representative of all the employ-ees in such appropriate unit for the purposes of collectivebargaining with Respondent Employer in respect to ratesof pay, wages, hours of employment, and other condi-tions of employment.4.By refusing on December 6, 1968, and at all timesthereafter, to recognize and bargain with said Unionas such exclusive representative of its employees,Respondent has refused to bargain with said exclusiverepresentative as such representative in violation ofSection 8(a)(5) and (1) of the Act.5.By granting wage increases to 25 employees inthe appropriate unit above found on December 6, 1968,without notice to or consultation with the aforementionedUnion as the exclusive bargaining representative of theemployees in that said appropriate unit, Respondenthas refused to bargain with said Union in violationof Section 8(a)(5) and (1) of the Act.THE REMEDYHaving found that Respondent has engaged in andis engaging in certain unfair labor practices,Iwill recom-mend that it cease and desist therefrom and that ittake certain affirmative action which will effectuate thepoliciesof the Act.Having found that Respondent has failed and refusedto bargain with Local 826, International Union of Operat-ing Engineers,AFL-CIO,as the exclusive bargainingrepresentative of Respondent's employees in the afore-mentioned appropriate unit consisting of the productionand maintenance employees of Respondent,Iwill recom-mend that Respondent,upon request,recognize andbargain in good faith with said Union as such exclusiverepresentative.[Recommended Order omitted from publication.]